Mr. Justice Hill
delivered the opinion, of the court:
This suit was instituted upon the 1st day of April, 1899, "by the filing of plaintiff’s complaint, and was consolidated for trial with No. 5888, Jesse B. Lovell v. Percy D. Goss and Ellen A. Goss; the trial was to the court without a jury, though separate judgments were entered in each case. In this case, the findings and judgments were against the plaintiff in error, from which he brings error.
This action was brought to recover from the plaintiff in error upon the same notes on which judgment was prayed in the other suit; this plaintiff in error being the.grantee in the deed from De Sollar to him whereby he assumed and agreed to pay a certain portion of the indebtedness evidenced by the notes. In this action the plaintiff in error pleaded, as a defense, the statute of limitations, as was done in the other case.
The two causes were tried upon the same evidence and at the same time. Precisely the same questions of fact and law are involved in both. The decision there controls here, and the judgment below, not’being in- accord with that opinion, is reversed and the cause remanded. • Reversed;
Decision en banc.

Rehearing denied.